Russell, J.
1. The. owner of a private tram-road was sued for the value of live stock alleged to have been killed by one of the defendant’s tram engines. The defendant admitted that its engine had killed the stock, but denied negligence. There was no further proof from which the jury could' infer negligence. Held, that the plaintiff failed to make out a prima facie case.
2. The court erred in refusing to allow the plaintiff to prove that the defendant’s locomotives and cars were not equipped with brakes.
3. The court, therefore, erred in disposing of the case by directing a verdict for the defendant. Proctor & Gamble Co. v. Blakely Oil Co., 128 Co., 606 (57 S. E. 879). Judgment reversed.